DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 5 – 23.  Claims 1 – 4 are cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5 – 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dykes (U.S. Patent Publication No. 2012/0295216 A1).
Regarding Independent Claim 5, Dykes teaches a system for providing a personal brushing challenge, the system comprising: a toothbrush (10; Fig. 1) comprising: at least one tooth cleaning element (bristles, 25); and a processor (Paragraph [0059]) for generating brushing data indicative of user brushing activity (Paragraph [0146]); and an electronic device (Figs. 9 - 11) comprising a processor (processors of devices of Figs. 9 – 11; Paragraphs [0147] – 0150]) configured to perform the steps of: displaying to a user of an electronic device (Paragraph [0172]), via a user interface (Figs. 9 - 11), challenge parameters for creating a personal toothbrushing challenge (Paragraph [0172]), the challenge parameters including a type of challenge and a challenge period; receiving from the user, via the user interface, a parameter selection for each of the challenge parameters, each combination of parameter selections having a corresponding brushing expectation and point value (Paragraphs [0173] – [0174]); receiving the brushing data from the toothbrush (Paragraph [0175]); determining based on the brushing data, whether the user satisfied the brushing expectation corresponding with the combination of parameter selections (Paragraph [0193]); and upon determining that the user satisfied the brushing expectation, displaying to the user, via the user interface, that the corresponding point value has been awarded to the user (Paragraph [0195]).  
Regarding Claim 6, Dykes teaches the system wherein the toothbrush (10; Fig. 1) comprises at least one sensor configured to detect location or motion of the toothbrush within an oral cavity of the user and generate brushing data corresponding to the detected location or motion (Paragraph [0054]); and wherein the type of challenge is a coverage of the oral cavity (Paragraph [0070] and [0075]).  
Regarding Claim 7, Dykes teaches the system wherein the sensor comprises an accelerometer or gyroscope (Paragraphs [0071] – [0072]).  
Regarding Claim 8, Dykes teaches the system wherein the sensor comprises a 3-axis accelerometer (Paragraph [0072]).  
Regarding Claim 9, Dykes teaches the system wherein the challenge parameters further include a challenge level (Paragraph [0157] – 0157]).  
Regarding Claim 10, Dykes teaches the system wherein the type of challenge is selected from the group comprising a duration of a brushing session, a coverage of the user's teeth, and a streak of days accomplishing a brushing goal (Paragraphs [0071] – [0074] and [0157] – 0157]).  
Regarding Claim 11, Dykes teaches the system wherein the challenge period is selected from a group consisting of at least 3 different time periods (Paragraph [0193] and claim 9).  
Regarding Independent Claim 12, Dykes teaches a non-transitory computer-readable storage medium (Paragraph [0059]) encoded with instructions which, when executed on a processor, perform a method of: displaying to a user of an electronic device (Figs. 9 – 11), via a user interface (Figs. 9 – 11), challenge parameters for creating a personal oral care challenge, the challenge parameters including a type of challenge and a challenge period (Paragraph [0172]); receiving from the user, via the user interface, a parameter selection for each of the challenge parameters, each combination of parameter selections having a corresponding oral care expectation and point value (Paragraphs [0172] – [0174]) ; receiving, at the electronic device, oral care data indicative of user oral care activity (Paragraph [0175]); determining, at the electronic device, based on the oral care data, whether the user satisfied the oral care expectation corresponding with the combination of parameter selections (Paragraph [0193]); and upon determining that the user satisfied the oral expectation, displaying to the user, via the user interface, that the corresponding point value has been awarded to the user (Paragraph [0195]).  
Regarding Claim 13, Dykes teaches the storage medium wherein the oral care challenge is a brushing challenge (Paragraph [0137]).  
Regarding Claim 14, Dykes teaches the storage medium wherein the oral care challenge is a flossing challenge (Paragraph [0037]).  
Regarding Claim 15, Dykes teaches the storage medium wherein the challenge parameters further include a challenge level (Paragraphs [0155] – [0157]).  
Regarding Claim 16, Dykes teaches the storage medium wherein the type of challenge is selected from the group comprising a duration of a session, a coverage of the user's oral cavity, and a streak of days accomplishing an oral care goal (Paragraphs [0155] – [0157]).  
Regarding Claim 17, Dykes teaches the storage medium wherein the challenge period is selected from a group consisting of at least 3 different time periods (Paragraph [0193] and claim 9).  
Regarding Independent Claim 18, Dykes teaches a method for providing an oral care challenge via an application of an electronic device, the method comprising: displaying to a user of an electronic device, via a user interface, challenge parameters for creating a personal oral care challenge, the challenge parameters including a type of challenge and a challenge period (Paragraph [0172]); receiving from the user, via the user interface, a parameter selection for each of the challenge parameters, each combination of parameter selections having a corresponding oral care expectation and point value (Paragraphs [0172] – [0174]); receiving, at the electronic device, oral care data indicative of user oral care activity (Paragraph [0175]); determining, at the electronic device, based on the oral care data, whether the user satisfied the oral care expectation corresponding with the combination of parameter selections (Paragraphs [0193]); and upon determining that the user satisfied the oral expectation, displaying to the user, via the user interface, that the corresponding point value has been awarded to the user (Paragraphs [0195]).  
Regarding Claim 19, Dykes teaches the method wherein the oral care challenge is a brushing challenge (Paragraph [0137]).  
Regarding Claim 20, Dykes teaches the method wherein the oral care challenge is a flossing challenge (Paragraph [0037]).  
  Regarding Claim 21, Dykes teaches the method wherein the challenge parameters further include a challenge level (Paragraphs [0155] – [0157]).   
 Regarding Claim 22, Dykes teaches the method wherein the type of challenge is selected from the group comprising a duration of a session, a coverage of the user's oral cavity, and a streak of days accomplishing an oral care goal (Paragraphs [0155] – [0157]).   
 Regarding Claim 23, Dykes teaches the method wherein the challenge period is selected from a group consisting of at least 3 different time periods (Paragraph [0193] and claim 9).
Response to Arguments
Applicant's arguments filed November 17, 2022  in regards to the 35 U.S.C. 102 rejection of claims 5 – 23 have been fully considered but they are not persuasive. 
Applicant argues that there is nothing in Dykes that teaches or suggests “displaying to a user of an electronic device, via a user interface, challenge parameters for creating a personal toothbrushing challenge including a challenge type and period and "receiving from the user, via the user interface, a parameter selection for each of the challenge parameters, each combination of parameter selections having a corresponding brushing expectation and point value."
Examiner respectfully disagrees. Dykes teaches a user interface 427, which facilitates the user's participation in social games related to the data collected by the sensors of the implement. The social games consist of goals to be accomplished – or challenge type with parameters  and challenges to complete specified milestones –or challenge period. 
Further, Dykes teaches said social games may be incentivized with an offered reward to encourage participation of members of a user group – or expectation. Rewards may include coupons, discounts on goods or services, virtual currency, insurance discounts, and customized incentives. Rewards have the advantage of being given based off of passive data collected by sensors, thus rewarding users for health compliance and health statistics – herein rewarding a user based on point value system were the points are generated based on collective data and the health compliance and health statistics.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723